DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-7 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Specification Objection

The disclosure is objected to because of the following informalities: 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: NP, CDEMO, CNM, GN, GATHB, ECGA, LGA, UMDA, etc. Appropriate correction is required.

Claim Objection

Claims 1 and 7 are objected to because of the following informalities: “DE” abbreviation is used in the claims. For purpose of examination, Examiner assume “DE” means “Differential Evolution.” Appropriate correction is required.
Claim Rejections - 35 USC § 101


The following is a quotation of 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).

The claim recites the limitations of a method for detecting a community structure of a complicated network, comprising: a step of improving the global convergence performance of the DE algorithm; a step of performing community correction based on improved neighborhood information; and a classification differential evolution algorithm-based modularity optimization method.
The recited limitations are steps of processes that under its broadest reasonable interpretation, covers performance of the limitations in the mind. There is nothing in the claim precludes the processes from practically being performed in the human mind. Thus, this limitation is a mental process. 
The claims recite high level of generality of formulas and parameters which are used to perform the processes in the limitations. These additional elements do not integrate the abstract idea into a practical application. Therefore, the claims are directed to the abstract idea, and the claims are ineligible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448